— Judgment unanimously reversed on the law without costs and motion dismissed, in accordance with the following memorandum: In this action for a declaratory judgment, it was error for Special Term to grant plaintiffs motion for summary judgment and thereby determine the meaning of a provision in a separation agreement. This motion was premature because no complaint had been served (see, CPLR 3212 [a]; Republic Natl. Bank v Luis Winston, Inc., 107 AD2d 581; Miller v Nationwide Mut. Fire Ins. Co., 92 *1144AD2d 723). (Appeal from judgment of Supreme Court, Onondaga County, Donovan, J. — declaratory judgment.) Present— Dillon, P. J., Green, Pine, Balio and Lawton, JJ.